Citation Nr: 0915644	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant claims qualifying service as a Philippine 
Veteran during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines, which denied the appellant's 
application to reopen a prior final decision which denied his 
claim of entitlement to basic eligibility for VA nonservice-
connected pension benefits.

In a decision dated October 2008, the Board reopened the 
appellant's claim, and remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC., for 
further evidentiary development.


FINDINGS OF FACT

1.  The appellant's status as a member of the Army of the 
United States (AUS) was revoked in 1953, and there is no 
official documentation that his AUS status was restored.  

2.  The appellant does not have qualifying military service 
for purposes of eligibility for VA nonservice-connected 
pension benefits.


CONCLUSION OF LAW

The appellant does not meet the criteria for entitlement to 
basic eligibility for VA nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 107, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.7, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish his entitlement to VA 
nonservice-connected pension benefits.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

A Philippine veteran is limited by law to the award of a 
narrowly defined set of benefits.  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. 
§ 3.40(a), (b).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits.  38 U.S.C.A. 
§§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla 
service and reenlistments of Philippine Scouts in the Regular 
Army from October 6, 1945 to June 30, 1947 are also not 
included for pension benefits.  See 38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Importantly, only service department records can establish if 
and when a person has qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant alleges qualifying military service for pension 
purposes as a private with Company E, 2nd Battalion of the 
14th Infantry Regiment of the Philippine Army (PA) AUS.  He 
has submitted military records acknowledging such service, 
and denies having any knowledge of any official 
correspondence revoking his status as a member of the AUS.

This record contains contradictory documents issued by the 
Department of the Army and the National Personnel Records 
Center (NPRC) concerning the appellant's type of military 
service.  Briefly summarized, the record includes the 
following documentary evidence:

A WD AGO Form 53-55 indicated that the appellant had service 
with Co. E, 2nd Battalion, 14th Infantry Regiment PA from July 
1942 to February 1947.

A certification from the U.S. Army, dated February 1947, 
indicated that the appellant was honorably discharged from 
the AUS based upon his service with Co. E, 2nd Battalion, 14th 
Infantry Regiment PA AUS.

A certification from the Assistant Adjutant General of the 
U.S. Army, received in April 1948, indicated that no record 
was available pertaining to the military service of the 
appellant.

A certification from the Assistant Adjutant General of the 
U.S. Army, received in April 1949, indicated that the 
appellant had continuous active service with the 14th 
Infantry of the AUS from July 1942 to the date of his release 
in November 1945.

A September 1951 letter from the Office of the Adjutant 
General of the U.S. Army indicated that the appellant's 
status was reexamined, and that he acquired an AUS status as 
a result of service with the 14th Infantry (PA-AUS).  As 
such, no action to revoke the appellant's status was 
contemplated.

In November 1953, the Adjutant General of the U.S. Army 
revoked the determination that the appellant was a member of 
the AUS, previously granted through alleged service with the 
14th Infantry Regiment PA.  A determination was made to the 
effect that any military service the appellant may have had 
was as a member of the PA, inducted into the service of the 
U.S. Armed Forces of the United States.  

It was noted that this determination preceded all prior 
determinations.

A Certification of Military Service, issued by the NPRC in 
October 1987, indicated that the appellant was a member of 
the AUS from July 1942 to February 1947.

In September 1990, the RO received a certification from the 
U.S. Army Reserve Personnel Center determining that the 
appellant was in missing (MISS) status (but accepted as 
recognized guerilla service) from August 1943 to January 8, 
1945, status under MPA undetermined (MPAT) on January 8, 
1945, had recognized guerilla service (RGS) from January 9, 
1945 to November 18, 1945, and had regular Philippine Army 
Service (RPA) from November 19, 1945 to November 26, 1945.

In January 2006, the RO received an electronically 
transmitted verification from the NPRC that the appellant had 
honorable service from July 1942 to February 1947.  See VA 
Form 3101 completed January 23, 2006.  No further details 
were provided.

In September 2006, the NPRC issued a Certification of 
Military Service (NA Form 13038) to the appellant indicating 
that he was honorably discharged from the Army of the United 
States Philippines Scouts from July 1942 to February 1947.  

The NPRC noted that the document could be used for official 
purposes, and overruled any other Philippine Commonwealth 
Army certification previously issued.

In December 2006, the RO submitted a Memorandum for File 
noting VA's difficulty in securing consistent certifications 
of military service for individuals who were initially 
discharged or separated from active duty with status as 
members of the AUS by virtue of alleged induction, 
appointment, or enlistment with the 14th Infantry AUS.  It 
was noted that status of some of the 14th Infantry AUS 
members had been revoked because they were not physically 
present when the unit formally acquired status as the 14th 
AUS.  The original 14th Infantry organization consisted of 
remnants of the Philippine Commonwealth Army Forces which had 
already been inducted into the United States Armed Forces in 
the Far East (USAFFE) and were isolated from the main body of 
troops, which had evacuated to the Bataan Peninsula.  After 
the general surrender of forces on May 6, 1942, the 
organization became a guerilla unit and personnel who joined 
the regiment after this date were inducted as guerillas, and 
not into the Philippine Army USAFFE.  On July 14, 1942, those 
PA members who were present with the command as of the date 
were officially inducted into AUS acquired AUS status.  
Personnel who joined after July 15, 1942 could not qualify 
for AUS status, but could acquire recognized guerilla status 
if their names had appeared on the roster of the 14th 
Infantry, USAFIP-NL.  

The RO's Memorandum for File next noted that the Department 
of the Army had conducted an exhaustive history and 
organization of the 14th Infantry PA, which had been called 
into the service of the AUS pursuant to presidential order in 
July 1941.  This study determined that only 122 individuals 
of the 14th Infantry acquired AUS status.  The RO attached to 
the record a copy of a report issued by the Department of the 
Army in January 1954, entitled "OFFICIAL ROSTER OF 
INDIVIDUALS DETERMINED TO HAVE ACQUIRED ARMY OF THE UNITED 
STATES STATUS THROUGH SERVICE WITH THE 14TH INFANTRY 
(PHILIPPINE ARMY)."  This document stated that the listed 
individuals were "the only Philippine Army personnel 
determined to have acquired Army of the United States status 
while serving with the 14th Infantry (Philippine Army)."  

The appellant was not among the listed individuals who had 
acquired AUS status with the 14th Infantry PA.

Based upon the inconsistent certifications of record, the 
Board remanded this case in October 2008 requiring the RO to 
obtain a certification of the appellant's service based upon 
review of the entire claims folder.

In December 2008, the NPRC forwarded to the RO copies of 
documents it had sent in September 1990 determining that the 
appellant was in MISS status (but accepted as recognized 
guerilla service) from August 1943 to January 8, 1945, status 
under MPA undetermined (MPAT) on January 8, 1945, had 
recognized guerilla service (RGS) from January 9, 1945 to 
November 18, 1945, and had regular RPA service from November 
19, 1945 to November 26, 1945.  

The NPRC certified that AUS status was not recognized, and 
that no official documents were in their possession which 
confirmed re-acquisition of AUS status. 

Following a complete review of the evidence of record, the 
Board must conclude that there is no showing that the 
appellant had qualifying military service to establish basic 
eligibility for VA pension benefits.  Original documents of 
record exist indicating that the Department of the Army 
revoked a previous determination that the appellant had 
acquired AUS status through alleged service with the 14th 
Infantry Regiment PA.  Clearly, the NPRC subsequently 
provided contradictory verifications as to the appellant's 
AUS status.  However, none of these determinations were 
supported with any official record or documentation 
supporting reacquisition of AUS status. 

In December 2008, the NPRC revisited this issue specifically 
indicating that the appellant does not have recognized AUS 
status, and that no official records existed which confirmed 
re-acquisition of AUS status.  The Board regrets the fact 
that the appellant was furnished with incorrect information 
and such error may have raised an expectation on his part 
that a determination for basic eligibility for VA pension 
would be forthcoming.  However, the record is clear that 
there has been no change in the service department's finding 
of no AUS status since it was so determined in November 1953 
and it is pointed out that VA is bound to accept the service 
department's finding as to the existence or absence of 
qualifying military service.  See Soria, 118 F.3d 748 (Fed. 
Cir. 1997); Duro, 2 Vet. App. at 532 (1992).

In view of the foregoing, the Board must conclude that the 
appellant does not have the type of service, enumerated in 
the above-cited legal authority, that would establish basic 
eligibility for VA nonservice-connected pension benefits.  
Accordingly, the appeal must be denied for a lack of legal 
merit.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The dispositive issue on appeal concerns whether the 
appellant has qualifying service for purposes of entitlement 
to basic eligibility for VA nonservice-connected pension 
benefits.  A pre-adjudicatory RO letter in February 2006 
explained to the appellant the types of service required to 
be considered eligible for these benefits, and the types of 
evidence and/or information deemed necessary to verify 
eligible service.  He was specifically advised to send in any 
evidence in his possession that was pertinent to his claim, 
to include any service records.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the actions and evidence submitted by the 
appellant demonstrates his actual knowledge of the 
dispositive issue on appeal, and the evidentiary requirements 
for establishing his basic eligibility for non service 
connected pension.  As he has actual notice of the 
evidentiary requirements and has had a meaningful opportunity 
to participate in the development and adjudication of his 
claim, the Board finds that any potential notice errors on 
the part of VA are harmless in nature.

VA has a duty to assist a claimant in the development of the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the 
context of the claim on appeal, VA has a duty to obtain 
verification from the appropriate service department, and to 
resubmit a verification if there is reason to believe 
erroneous information has been provided.  See Sarmiento, 7 
Vet. App. 80, 82 (1994); Laruan, 11 Vet. App. 80, 82 (1998).  

In this case, the evidence of record contains a November 1953 
service department revocation of the appellant's status as a 
member of the AUS, and the RO obtained the January 14, 1954 
report explaining the basis for this determination.  Notably, 
this report includes a list of the 122 individuals of the 
14th PA infantry who were appointed or inducted into the AUS.  
The ambiguous and contradictory certifications provided by 
the NPRC were found deficient by the Board, and the case was 
remanded for a certification based upon review of the entire 
claims folder.  In December 2008, the NPRC refused to certify 
qualifying service noting that no official records existed to 
confirm that the appellant re-acquired AUS status.

In this case, the appellant has submitted all official 
service department records in his possession.  However, the 
service department has refused certification in this case.  
In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United 
States Court of Appeals for Veterans Claims noted that, when 
a service department refuses to certify service, there are 
presumably no documents issued by the service department that 
the appellant could submit to VA that would show qualifying 
service under 38 C.F.R. § 3.203.  Palor, 21 Vet. App. at 332.  
Similar to Palor, there are no further means to verify the 
claimed service by the appellant.  In such a situation, no 
amount of notice or further assistance to the appellant can 
change the legal outcome.  As noted in Soria, and reiterated 
in Palor, the appellant's "only recourse lies within the 
relevant service department, not the VA."  Soria, 118 F.3d 
at 749.  See Palor, 21 Vet. App. at 333.


ORDER

The claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


